Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1 and 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DeSimone et al (20030180522).
DeSimone teaches a method of forming polymeric structures.
DeSimone, example 3, teaches PS-g-PDMS copolymers of varying wt % PDMS were synthesized via radical polymerization methods from deinhibited styrene and MA-PDMS, using AIBN as the initiator. Purification of the copolymer required removal of unreacted PDMS macromonomer with cold hexane. 
DeSimone, Table 1 entry 3, teaches the polydispersity of PS-PDMS copolymer is 1.18. 
PS-g-PDMS as taught by DeSimone reads on a silicone oil as claimed in claim 1. 
A preamble of “for use in an intraocular lens” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.
Further, the PS-g-PDMS as taught by DeSimone is the same as silicone oil as claimed in claim 1 and therefore it would be expected that the PS-g-PDMS can be used in the intraocular lens as claimed in claim 1. 

Regarding claim 7, DeSimone, Table 1 entry 3, teaches the polydispersity of PS-PDMS copolymer is 1.18. 

Claims 1, 5, 7  and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mahadevan et al (CN101547958, English translation). 
Mahadevan teaches a process for the production and narrow disperse monofunctional silicones. 
Mahadevan teaches a general method for synthesizing and purifying a polydimethylsiloxane composition having free-radical reactivity and substituted and unsubstituted alkyl ends, wherein the method can be used for monodisperse low molecular weight oligomers and higher molecular weight polymers with a polydispersity close to 1.
Further, the term "monodisperse" means that at least about 98% of the polymers present in the silicone polymer product have the same molecular weight.
The polydimethylsiloxane composition as taught by Mahadevan reads on a silicone oil as claimed in claim 1. 
A preamble of “for use in an intraocular lens” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.
The polydimethylsiloxane composition as taught by Mahadevan is the same as silicone oil as claimed in claim 1 and therefore it would be expected that the polydimethylsiloxane composition as taught by Mahadevan can be used in the intraocular lens as claimed in claim 1. 

Regarding claim 5, Mahadevan teaches hexamethylcyclotrisiloxane and alkyllithium compounds were used in stoichiometric amounts based on the number of dimethylsiloxane repeating units in the desired final mPDMS derivative. 
Further, Mahadevan teaches the first step is an anionic ring-opening reaction, which involves using a molar excess of an alkyl lithium reagent. 
Alkyllithium compounds as taught by Mahadevan reads on a base catalyst used in a base catalyzed ring opening reaction as claimed in claim 5. 

Regarding claim 7, Mahadevan teaches a general method for synthesizing and purifying a polydimethylsiloxane composition having free-radical reactivity and substituted and unsubstituted alkyl ends, wherein the method can be used for monodisperse low molecular weight oligomers and higher molecular weight polymers with a polydispersity close to 1.

Regarding claim 9, Mahadevan teaches impurities can be removed by a scraped film evaporation which is also known as a wiped film evaporator. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeSimone et al (20030180522).
DeSimone, paragraph 96 of the PGPUB, teaches a PS-b-PDMS block co-polymer was synthesized via living anionic polymerization methods through sequential monomer addition. This method involves stepwise anionic polymerization of styrene, ethylene oxide (EO) and D3 to form PS-b-PDMS copolymer. The readily cleavable C--O--Si linker was added via anionic polymerization of EO as a second step before addition of D.sub.3. The polymer was collected by precipitation into hexane.
PS-g-PDMS as taught by DeSimone reads on a silicone oil as claimed in claim 1.
Precipitating into hexane as taught by DeSimone reads on purifying as claimed in claim 1. 
DeSimone, example 3, teaches a co-polymer polydispersity ranging from 1.18 to 1.59. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have a polydispersity ranging from 1.18 to 1.59 of the block co-polymer to ensure a uniform molecular weight. 
A preamble of “for use in an intraocular lens” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.
Further, the PS-g-PDMS as taught by DeSimone is the same as silicone oil as claimed in claim 1 and therefore it would be expected that the PS-g-PDMS can be used in the intraocular lens as claimed in claim 1. 

Regarding claims 2-3, DeSimone teaches a living anionic polymerization method. 

Regarding claim 4, DeSimone teaches anionic polymerization of styrene, ethylene oxide (EO) and D3. 
Styrene as taught by DeSimone reads on a branched polymer. 

Regarding claim 7, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have a polydispersity ranging from 1.18 to 1.59 of the block co-polymer to ensure a uniform molecular weight. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeSimone et al (20030180522) as applied to claim 1 and further in view of Harada et al (JP05043699A, English translation). 
Although DeSimone teaches purification with cold hexane, DeSimone does not teach purification using supercritical CO2. 
Harada teaches purifying a silicone oil. 
Harada teaches as a method for extracting trace organic compounds,supercritical extraction using carbon dioxide (carbon dioxide) is known from the viewpoint of supercritical fluid, especially safety and economical efficiency, and is used for purification of substances and extraction of useful substances. Regarding the behavior of silicone oil with respect to carbon dioxide in the supercritical state, low molecular weight substances in silicone oil composed of dimethylsiloxane homopolymer are dissolved in carbon dioxide in the supercritical state, and therefore, only the low molecular weight substance should be extracted and purified. However, it has been known that the low molecular weight substance in the silicone oil composed of methylphenylsiloxane homopolymer does not dissolve in carbon dioxide in a supercritical state at all, and purification by supercritical extraction is impossible.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use a supercritical CO2 extraction as taught by Harada in place of the cold hexane as taught by DeSimone as low molecular weight substances in silicone oil are dissolved in carbon dioxide in the supercritical state and therefore have a purified product. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahadevan et al (CN101547958, English translation) as applied to claim 1 and further in view of Harada et al (JP05043699A, English translation). 
Although Mahadevan teaches when it is desired to purify silane-terminated PDMS, any of a number of methods can be used, this reference does not teach purifying using supercritical CO2 extraction. 
Harada teaches purifying a silicone oil. 
Harada teaches as a method for extracting trace organic compounds,supercritical extraction using carbon dioxide (carbon dioxide) is known from the viewpoint of supercritical fluid, especially safety and economical efficiency, and is used for purification of substances and extraction of useful substances. Regarding the behavior of silicone oil with respect to carbon dioxide in the supercritical state, low molecular weight substances in silicone oil composed of dimethylsiloxane homopolymer are dissolved in carbon dioxide in the supercritical state, and therefore, only the low molecular weight substance should be extracted and purified. However, it has been known that the low molecular weight substance in the silicone oil composed of methylphenylsiloxane homopolymer does not dissolve in carbon dioxide in a supercritical state at all, and purification by supercritical extraction is impossible.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use a supercritical CO2 extraction as taught by Harada as the purification method as taught by Mahadevan as low molecular weight substances in silicone oil are dissolved in carbon dioxide in the supercritical state and therefore have a purified product. 

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DeSimone et al (20030180522) as applied to claim 1. 
DeSimone, Table 1 entry 3, teaches a PDI of 1.18 and a MW of 66,800. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art that having a PDI of 1.18 and a MW of 66,800 would result in no more than 20 wt% of the silicone oil is comprised of components below 4000 Daltons, no more than 10 wt% of the silicone oil is comprised of components below 3000 Daltons and no more than 50 ppm of any component of silicone oil having a molecular weight of 1000 Daltons or less as claimed in claims 11-13. 

Allowable Subject Matter
Claim 6 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the references teach synthesizing methods, the references do not teach synthesizing silicone oil using a base catalyzed ring opening reaction as claimed in claim 6. 
Although the references teach a purifying step, the references do not teach purifying the silicone oil until the oil has a specific chromatic dispersion and a specific transmittance as claimed in claims 14-15. 
Although the references teach a purifying step, the references do not teach the polymer having a refractive index and further comprising controlling the refractive index to be between 1.47 and 1.49 as claimed in claims 16-18. 
Although the references teach a synthesizing and purification step, the references do not teach controlling the oil refractive index until the oil refractive index is substantially the same as the material refractive index as claimed in claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US5618903 teaches the LDPE so formed had MW=5000 and Q=5.5 (polydispersity).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/25/22